HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

2002 stock option and incentive plan
NONQUALIFIED STOCK OPTION AGREEMENT
FOR NON-OFFICER DIRECTORS

          THIS NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement"), dated as
of __________, is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the "Company"), and __________
("Optionee").  Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company's 2002 Stock Option and
Incentive Plan (the "Plan").

W I T N E S S E T H:

          A.          Optionee is a non-officer director of the Company; and

          B.          Pursuant to the terms of the Plan, on __________, the date
of the annual meeting of the Company's stockholders (the "Date of Grant"),
Optionee was automatically granted a nonqualified option to purchase shares of
the Company's common stock, par value $0.01 per share ("Common Shares");

          NOW, THEREFORE, in consideration of these premises and the covenants
and agreements set forth in this Agreement, the Company and Optionee agree as
follows:

                    1.          Grant of Option.  The Company hereby grants to
Optionee, effective as of the           Date of Grant, an option (the "Option")
to purchase __________ Common Shares (the           "Option Shares") at the
price of $_____ per share (the "Option Price").  This Agreement
          constitutes an Evidence of Award under the Plan.

                    2.          Type of Option.  The Option is intended to be a
nonqualified stock option
          and shall not be treated as an "incentive stock option" within the
meaning of Section 422 of
          the Code.

                    3.          Date of Expiration.  This Option shall expire on
the tenth anniversary of the
          Date of Grant (the "Date of Expiration"), unless earlier terminated
under Section 6(a).

                    4.          Vesting of Option.

(a)               Except as otherwise provided in this Agreement, the Option
shall become vested
          and exercisable to the extent of one-fifth of the Option Shares on
each of the first five
          anniversaries of the Date of Grant.

(b)               Notwithstanding the provisions of Section 4(a) above, the
Option shall become
          immediately exercisable in full upon the occurrence of a Change in
Control (as defined
          below) on or before the Termination Date.  A "Change in Control" means
the occurrence of
          any of the following events:

(i)                           the acquisition by any individual, entity or group
(within the meaning of
          Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the
          "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3
          promulgated under the Exchange Act) of 25% or more of the combined
voting power of
          the then outstanding securities of the Company entitled to vote
generally in the election of
          directors (the "Voting Shares"); provided,however, that for purposes
of this Section 4(b)(i),
          the following acquisitions shall not constitute a Change in Control:
(A) any issuance of
         Voting Shares directly from the Company that is approved by the
Incumbent Board (as
          defined in Section 4(b)(ii) below), (B) any acquisition by the Company
or a Subsidiary of
          Voting Shares, (C) any acquisition of Voting Shares by any employee
benefit plan (or
          related trust) sponsored or maintained by the Company or any
Subsidiary or (D) any
          acquisition of Voting Shares by any Person pursuant to a Business
Combination that
          complies with clauses (A), (B) and (C) of Section 4(b)(iii) below;

(ii)                                individuals who, as of the date hereof,
constitute the Board (the
          "Incumbent Board") cease for any reason to constitute at least a
majority of the Board;
           provided,however, that any individual becoming a Director after the
date hereof whose
           election, or nomination for election by the Company's stockholders,
was approved by a
           vote of at least two-thirds of the Directors then constituting the
Incumbent Board (either
           by a specific vote or by approval of the proxy statement of the
Company in which such
           person is named as a nominee for director, without objection to such
nomination) shall be
           deemed to have been a member of the Incumbent Board, but excluding,
for this purpose,
           any such individual whose initial assumption of office occurs as a
result of an actual or
          threatened election contest (within the meaning of Rule 14a‑12 of the
Exchange Act) with
          respect to the election or removal of Directors or other actual or
threatened solicitation of
          proxies or consents by or on behalf of a Person other than the Board;

(iii)                               consummation of a reorganization, merger or
consolidation, a sale or other
          disposition of all or substantially all of the assets of the Company
or other transaction
          (each, a "Business Combination"), unless, in each case, immediately
following the Business
          Combination, (A) all or substantially all of the individuals and
entities who were the
          beneficial owners of Voting Shares immediately prior to the Business
Combination
          beneficially own, directly or indirectly, more than 50% of the
combined voting power of the
          then outstanding Voting Shares of the entity resulting from the
Business Combination
          (including, without limitation, an entity which as a result of such
transaction owns the
          Company or all or substantially all of the Company's assets either
directly or through one
          or more subsidiaries), (B) no Person (other than the Company, such
entity resulting from
          the Business Combination, or any employee benefit plan (or related
trust) sponsored or
          maintained by the Company, any Subsidiary or such entity resulting
from the Business
          Combination) beneficially owns, directly or indirectly, 25% or more of
the combined
          voting power of the then outstanding Voting Shares of the entity
resulting from the
          Business Combination and (C) at least a majority of the members of the
board of directors
          of the entity resulting from the Business Combination were members of
the Incumbent
          Board at the time of the execution of the initial agreement or of the
action of the Board
          providing for the Business Combination; or

(iv)                               approval by the stockholders of the Company
of a complete liquidation or
          dissolution of the Company, except pursuant to a Business Combination
that complies
          with clauses (A), (B) and (C) of Section 4(b)(iii) hereof.

(c)                 Notwithstanding the provisions of Section 3(a) above, the
Option shall become
          immediately exercisable in full if Optionee's service on the Board
terminates because
          Optionee dies or becomes permanently disabled on or before the Date of
Expiration.



                    5.          Manner of Exercise.

(a)               To the extent the Option is exercisable in accordance with
Section 5, the vested
          portion of any Option may be exercised by Optionee at any time, or
from time to time, in
          whole or in part on or prior to the Termination Date; provided,
however, that Optionee
          must exercise the Option in multiples of 50 Option Shares unless fewer
than 50 Option
          Shares are available for purchase by Optionee under this Agreement at
the time of exercise.

(b)               Optionee shall exercise the Option by delivering a signed
written notice to the
          Company, which notice shall specify the number of Option Shares to be
purchased and be
          accompanied by payment in full of the Option Price and any required
taxes (as provided in
          the Plan) for the number of Option Shares specified for purchase.

(c)                Upon full payment of the Option Price and any required taxes,
and subject to the
          applicable terms and conditions of the Plan and the terms and
conditions of this
          Agreement, the Company will cause certificates for the Option Shares
purchased hereunder
          to be delivered to Optionee.

                    6.          Termination.

(a)               The Option shall terminate on the earliest of the following
dates (such date, the
          "Termination Date"):

(i)                               90 days after Optionee ceases to be a Director
for any reason other than
           death or permanent disability;

(ii)                              one year after the death or permanent
disability of Optionee, if Optionee
           dies or becomes permanently disabled while a Director;

(iii)                             the date the Option is terminated by the
Committee (as such term is defined
           in the Plan) under the circumstances described in Section 17(g) of
the Plan; or

(iv)                             the Date of Expiration.

(b)                     During the 90 day period referred to in Section 6(a)(i)
above and the one year
             period referred to in Section 6(a)(ii) above, the Option may be
exercised only to the


             extent that, at the time that Optionee ceases to be a Director, it
is exercisable pursuant to
             Section 4 hereof.

                    7.          Share Certificates.  All certificates evidencing
Option Shares purchased
             pursuant hereto, and any certificates for Common Shares issued as
dividends on, in
             exchange of, or as replacements for, certificates evidencing Option
Shares which, in the
             opinion of counsel for the Company, are subject to similar legal
requirements, shall have
             endorsed thereon before issuance such restrictive or other legends
as the Company's
             counsel may deem necessary or advisable.  The Company and any
transfer agent shall not
             be required to register or record the transfer of any such shares
unless and until the
             Company or its transfer agent shall have received from Optionee's
counsel an opinion, in
             a form satisfactory to the Company, that any such transfer will not
be in violation of any
             applicable law, rule or regulation.  Optionee agrees not to sell,
assign, pledge or
             otherwise dispose of any Option Shares or any Common Shares that
are subject to
              restrictions on transfer described in this Section 7 without the
Company first receiving
              such an opinion.

                        8.            Transfer.  The Option may not be
transferred by Optionee except by will
              or the laws of descent and distribution and may not be exercised
during the lifetime of
              Optionee except by Optionee or Optionee's guardian or legal
representative acting on
              behalf of Optionee in a fiduciary capacity under state law and
court supervision.

                        9.             Compliance with Law.  The Company shall
make reasonable efforts to
               comply with all applicable federal or state securities laws;
provided,however, that
               notwithstanding any other provision of this Agreement, the Option
shall not be
               exercisable if the exercise would result in a violation of any
such laws.

                         10.          Communications.  All notices, demands and
other communications
               required or permitted hereunder or designated to be given with
respect to the rights or
               interests covered by this Agreement shall be deemed to have been
properly given or
               delivered when delivered personally or sent by certified or
registered mail, return receipt
               requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and
               addressed to the parties as follows:

               If to the Company, at:       1101 Pennsylvania Avenue, N.W.
                                                            Suite 1010
                                                            Washington, D.C. 
20004
                                                            Attention: Vice
President-Financial Operations

               If to Optionee, at:              Optionee's address provided by
Optionee on the last
                                                            page hereof

Either the Company or Optionee may change the above designated address by
written notice to
the other specifying such new address.

                        11.          Interpretation.  The interpretation and
construction of this Agreement by
              the Committee shall be final and conclusive.  No member of the
Committee shall be
              liable for any such action or determination made in good faith.

                        12.          Amendment in Writing.  This Agreement may
be amended as provided in
              the Plan; provided, however, that all such amendments shall be in
writing.

                        13.          Integration.  The Option is granted
pursuant to the Plan.  Notwithstanding
           anything in this Agreement to the contrary, this Agreement is subject
to all of the terms
          and conditions of the Plan, a copy of which is available upon request
and which is
          incorporated herein by reference.  As such, this Agreement and the
Plan embody the
          entire agreement and understanding of the Company and Optionee and
supersede
          any prior understandings or agreements, whether written or oral, with
respect to the
          Option.

                         14.         Severance.  In the event that one or more
of the provisions of this
           Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any
           provision so invalidated shall be deemed to be separable from the
other provisions hereof
           and the remaining provisions hereof shall continue to be valid and
fully enforceable.

                         15.          Governing Law.  This Agreement is made
under, and shall be construed in
              accordance with, the laws of the State of Delaware.

                         16.          Counterparts.  This Agreement may be
executed in one or more
              counterparts, each of which shall be deemed an original and all of
which together shall
              constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


                    IN WITNESS WHEREOF, this Agreement is executed by a duly
authorized
representative of the Company on the day and year first above written.

                                                                            HARMAN
INTERNATIONAL INDUSTRIES,
                                                                            INCORPORATED

                                                                            By:  
                                                
                                                                            Name:  
                                                     
                    
                                                       Title:  
                                                        

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

Date:                                                              
                                                           
                                                                        Optionee

OPTIONEE:    Please complete/update the following information.

Name:                                                            
                                                           

Address:                                                         
                                                           
                                                                       
                                                           
                                                                       
                                                           

Social Security Number:                                
                                                           